Citation Nr: 1818097	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, to include tinea pedis and residuals of plantar wart removal.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostatitis. 

3.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a rating in excess of 20 percent prior to August 25, 2017, and to a rating in excess of 40 percent beginning August 25, 2017, for a back disability.  

7.  Entitlement to a rating in excess of 20 percent for a right shoulder disability. 

8. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1976 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
This case was previously before the Board, most recently in June 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for a bilateral foot disability and entitlement to an increased rating for right lower extremity peripheral neuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Erectile dysfunction is not etiologically related to the Veteran's active service and is not proximately due to or aggravated by a service-connected disability. 

2.  The Veteran's left shoulder disability has been manifested by pain with motion, and limitation of motion at shoulder level.  

3.  The Veteran's right knee disability is manifested by extension to, at worst, 10 degrees; flexion to, at worst, 110 degrees; and painful motion.  

4.  The Veteran's left knee disability is manifested by extension to, at worst, 10 degrees; flexion to, at worst, 110 degrees; and painful motion.

5.  The Veteran's back disability has been manifested by flexion limited to approximately 30 degrees or less and painful motion for the entire period on appeal.    

6.  The Veteran's right shoulder disability has been manifested by pain with motion, and limitation of motion at shoulder level.  

  
CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an initial rating in excess of 20 percent rating for a left shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5201 (2017).  

3.  The criteria for an initial rating in excess of 10 percent rating for a right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2017).  

4. The criteria for an initial rating in excess of 10 percent rating for a left knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2017).

5. The criteria for a rating of 40 percent, but not higher, for a back disability have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2017).

6. The criteria for an initial rating in excess of 20 percent rating for a right shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5201 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Erectile Dysfunction

The Veteran has claimed entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected prostatitis. 

The Board notes that the Veteran has not alleged, and the evidence does not suggest, that his erectile dysfunction is related to his active service.  In fact, service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of erectile dysfunction while the Veteran was in active service.

Instead, as noted above, the Veteran has specifically alleged that his erectile dysfunction was caused or aggravated by his service-connected prostatitis. A review of the post-service evidence of record shows that the Veteran was diagnosed with erectile dysfunction in approximately 2008 and treated for such with medication.  

In December 2013, the Veteran was afforded a VA examination. At that time, the Veteran reported that he was first prescribed medication for treatment of erectile dysfunction in 2008.  He reported that his erectile dysfunction was the result of his diabetes. The examiner confirmed the diagnosis of erectile dysfunction.  The examiner did not provide an opinion regarding the etiology of the Veteran's erectile dysfunction.  

In August 2017, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion regarding the etiology of the Veteran's erectile dysfunction.  Based on a complete review of the claims file, the examiner opined that it was less likely as not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected prostatitis.  In this regard, the examiner noted that there was no objective evidence of record to support a finding that the Veteran's prostatitis contributed in any significant manner to his erectile dysfunction.  The examiner noted that a review of the record revealed an onset of erectile dysfunction in approximately 2000, at which time he was noted to be treated for hypothyroidism and a new complaint of erectile dysfunction. The examiner noted that the record showed the Veteran was prescribed medication for treatment of his erectile dysfunction in April 2000.  The examiner further noted that the objective evidence of record indicated that the most likely cause of the erectile dysfunction was the Veteran's hypothyroidism.  The examiner noted that the Veteran did not have diabetes at that time and there was no records suggesting that prostatitis was contributing in any way to erectile dysfunction.  The examiner noted that the records showed that the Veteran's subsequent development of diabetes, and not his prostatitis, most likely contributed to the worsening of his erectile dysfunction. The examiner based that opinion on a review of the urology treatment notes of record.    

The Board finds that the August 2017 VA medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the Veteran as not provided any medical opinions to the contrary.  Therefore, the August 2017 VA medical opinion regarding the Veteran's erectile dysfunction is the most probative evidence of record.  

While the Veteran is competent to report observable symptoms of erectile dysfunction, he is not competent to provide an opinion that his erectile dysfunction was caused or worsened by a service-connected disability as an opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for erectile dysfunction is not warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings for Left and Right Shoulder Disabilities

The Veteran has asserted that he should have higher ratings for his left and right shoulder disabilities as his symptoms are worse than those contemplated by the currently assigned ratings.

At a December 2013 VA examination, the Veteran reported he experienced bilateral shoulder pain in the 1990's, and believed it was related to his repetitive overhead activity as a mechanic during his active service.  He reported daily right shoulder pain rated at 7 out of 10 in intensity and reported that his pain was aggravated by sleeping on his side or performing overhead activities.  He denied flare-ups of his shoulder disabilities.  The Veteran was reported to be right hand dominant.  Upon physical examination, the Veteran's right shoulder range of motion measurements were as follows: flexion to 180 degrees, without objective evidence of pain; abduction to 180 degrees, without objective evidence of pain; internal rotation to 80 degrees, without objective evidence of pain; and external rotation to 85 degrees, without objective evidence of pain. The Veteran's left shoulder range of motion measurements were as follows: flexion to 120 degrees, with pain at 110 degrees; abduction to 120 degrees, with pain at 110 degrees; internal rotation to 75 degrees, with pain at 70 degrees; and external rotation to 80 degrees, with pain at 75 degrees.  No additional limitation of motion was shown after repetitive use testing.  Functional impairment of the shoulders was noted to consist of less movement than normal, bilaterally, and painful motion in the left shoulder. There was no pain on palpation of either shoulder, but the Veteran did exhibit guarding of both shoulders.  Muscle strength was shown to be normal and there was no ankylosis.  Hawkin's impingement test and empty-can test were both positive on the left. The examiner noted that the Veteran's ability to work was impacted as he was limited from any prolonged pushing, pulling, carrying, and overhead lifting, and loading due to pain.  However, he was noted to be able to perform all activities of daily living with the consideration of the restrictions.  The examiner diagnosed right shoulder arthritis and left shoulder rotator cuff syndrome. 

A December 2013 VA treatment record indicates the Veteran's was treated for bilateral shoulder pain.  At that time, the Veteran reported severe pain in his left shoulder.  No swelling or deformity was observed. The treatment provider noted the Veteran's range of motion was limited by the last 15 degrees, with good grip strength in both hands.  

A February 2014 VA treatment record indicates the Veteran had posterior subluxation of his left shoulder. No range of motion measurements were provided at this time. 

At an August 2017 VA examination, the Veteran reported both of his shoulders had been hurting for years since his active service.  The Veteran reported flare-ups in his shoulder pain which limited his ability to lift heavy objects.  The Veteran reported that he was generally limited in his ability to raise his arms above his shoulders. Upon physical examination, the Veteran's right shoulder range of motion measurements were as follows: flexion to 145 degrees, abduction to 90 degrees, internal rotation to 85 degrees, and external rotation to 85 degrees.  The Veteran had pain on all excursions of right shoulder motion.  The Veteran's left shoulder range of motion measurements were as follows: flexion to 145 degrees, abduction to 90 degrees, internal rotation to 85 degrees, and external rotation to 85 degrees.  The Veteran had pain on all excursions of left shoulder motion.  There was no pain with weight bearing and there was no evidence of crepitus in either shoulder.  The Veteran had moderate pain to palpation of both shoulders.  Repetitive use testing was performed, and there was no additional functional impairment noted following repetition.  The examiner noted that the Veteran's functional impairment was caused by pain and would cause additional 5 degrees lost in all excursions of movement, bilaterally, to include during flare-ups. The examiner noted that in addition to less movement than normal, the Veteran experienced weakened movement in both shoulders.  Muscle strength testing revealed active movement against some resistance showing a reduction in muscle strength, with no mechanical symptoms.  No muscle atrophy was observed.  The Veteran was not shown to have ankylosis.  The examiner diagnosed right shoulder arthritis and left shoulder rotator cuff syndrome.  The examiner remarked the Veteran's ability to work was impacted as he was limited from any prolonged pushing, pulling, carrying, and overhead lifting due to pain.  However, he was noted to be able to perform light physical and sedentary activities.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his left shoulder disability.  In this regard, there is no indication from the record that the Veteran is has 45 degrees or less of left shoulder motion.  In fact, the Veteran has been shown to have, at worst, 85 degrees of left shoulder abduction.  Further, there is no evidence of record showing the Veteran to have left shoulder ankylosis or impairment of the left humerus.  Therefore, an initial rating in excess of 20 percent for the Veteran's left shoulder disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

Further, the additional limitation the Veteran experiences due to pain following repetition and during flare-ups was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  In this regard, the August 2017 VA examiner specifically noted that the Veteran would experience an additional 5 degree loss of motion following repetition or during flare-ups due to increased pain and weakness. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning an initial rating in excess of 20 percent for functional impairment of the left shoulder.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right shoulder disability.  In this regard, there is no indication from the record that the Veteran is has 45 degrees or less of right shoulder motion.  In fact, the Veteran has been shown to have, at worst, 85 degrees of right shoulder abduction.  Further, there is no evidence of record showing the Veteran to have right shoulder ankylosis or impairment of the right humerus.  Therefore, a rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

Further, the additional limitation the Veteran experiences due to pain following repetition and during flare-ups was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  In this regard, the August 2017 VA examiner specifically noted that the Veteran would experience an additional 5 degree loss of motion following repetition or during flare-ups due to increased pain and weakness. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a rating in excess of 20 percent for functional impairment of the right shoulder.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disabilities warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Ratings for Left and Right Knee Disabilities

The Veteran has asserted that he should have higher ratings for his left and right knee disabilities as his symptoms are worse than those contemplated by the currently assigned ratings.

At a December 2013 VA examination, the Veteran reported he began having knee problems in 1979.  He reported multiple contusions, repetitive strains/sprains from bending, squatting, and kneeling as a mechanic for the United States Navy.  He reported daily bilateral knee pain, with more pain in the right knee, which was aggravated by prolonged walking.  He reported the use of over the counter medication to alleviate his symptoms.  He denied flare-ups of the knees.  The Veteran reported that he used a cane regularly as a normal mode of locomotion. 

Upon physical examination, range of motion measurements for the right knee were as follows: flexion to 115 degrees, with pain on motion at end of range; and extension to 10 degrees, with pain on motion at end of range. Range of motion measurements for the left knee were as follows: flexion to 120 degrees, with pain on motion at end of range; extension to 10 degrees, with pain on motion at end of range.  After repetitive use testing, the Veteran showed additional loss of range of motion.  Range of motion measurements for the right knee after repetitive use testing were as follows: flexion to 110 degrees, extension to 10 degrees.  Range of motion measurements for the left knee after repetitive use testing were as follows: flexion to 110 degrees, extension to 10 degrees.  Pain and fatigue were noted after repetitive use testing.  The examiner noted functional loss was observed with less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing bilaterally.  Pain on palpation was shown bilaterally, with mild tenderness at the bilateral patellar tendons.  Muscle strength and joint stability was shown to be normal bilaterally.  There was no history of recurrent patellar subluxation or dislocation in either knee.  A history of shin splints was noted, affecting the right side with pain and discomfort.  No meniscal condition was shown.  The Veteran was not shown to have ankylosis bilaterally. The examiner diagnosed bilateral knee sprain and right medial tibial stress syndrome.

At an August 2017 VA examination, the Veteran reported he had bilateral knee pain since service.  He stated he damaged his knees due to repetitive bending, crawling, and jumping off planes as a jet mechanic.  He reported worsening of his knees within the prior few years, and that he had gained over 150 pounds since separation from active service.  He stated he was limited from prolonged walking and standing.  He reported flare-ups of both knees, which limited his ability to bend his knees repeatedly.  The Veteran reported that he regularly used a cane for assistance with ambulation.   

Upon physical examination, range of motion measurements for the right knee were as follows: flexion to 140 degrees or greater, and extension to 5 degrees. Range of motion for the left knee were as follows: flexion to 140 degrees or greater, and extension to 0 degrees.  Bilateral pain was noted on examination, with no pain on weight-bearing.  Additional limitation of motion following repetitive use was not shown in either knee.  The examiner noted functional loss was observed with less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing bilaterally. Further, the examiner noted pain, weakness, fatigability, or incoordination limited range of motion on the right side, with right knee range of motion measurements as follows: flexion to 135 degrees, and extension to 5 degrees.  The examination was not conducted during a flare-up.  Mild pain on palpation was shown bilaterally, with crepitus.  Muscle strength and joint stability was shown to be all normal bilaterally.  There was no history of recurrent patellar subluxation or dislocation on either side.  A history of shin splints was noted, affecting the right side with pain and discomfort.  No meniscal condition was shown in either knee.  There was no ankylosis.  The examiner diagnosed bilateral knee sprain and right shin splints.  

The Board notes that despite the fact that the examiner did not provide an opinion regarding additional functional impairment during a flare-up, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017). In this regard, the Board notes that the criterion for a higher rating for the knee required a finding of flexion limited to less than 45 degrees, and/or a finding of extension limited to10 degrees or more. The evidence of record has not shown, nor has the Veteran contended, his range of motion is less than shown by the medical evidence of record.  Further, there has been no indication in the evidence that the Veteran has any subluxation, lateral instability, or ankylosis.  Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating for the Veteran's right and left knee disabilities is warranted. Therefore, the August 2017 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for either his left or right knee disability.  In this regard, there is no indication from the record that the Veteran has either right or left knee flexion limited to less than 45 degrees, or right or left knee extension limited to more than 10 degrees.  In fact, at worst, the Veteran was found to have flexion limited to 110 degrees and extension limited to 10 degrees in both knees.   Therefore, an initial rating in excess of 10 percent is not warranted for the Veteran's right an left knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  

Further, the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  In this regard, the August 2017 VA examiner specifically accounted for the Veteran's additional symptoms and noted no more than an additional 5 degrees of motion lost.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning an initial rating in excess of 10 percent for functional impairment of either knee.

Consideration has been given to assigning a separate rating under another Diagnostic Code. However, there is no indication from the record that the Veteran has objective signs of ankylosis, instability in either knee, recurrent subluxation in either knee, a meniscal disability in either knee, tibia or fibula impairment, or genu recurvatum.  Therefore, the Veteran is appropriately rated based on painful motion and a separate rating under another diagnostic code is not warranted for either knee at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2017). 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted a higher schedular rating than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating for Back Disability 

The Veteran has asserted that he should have higher ratings for his back disability as his symptoms are worse than those contemplated by the currently assigned ratings.

May 2012 and June 2013 VA treatment records indicate the Veteran had the following range of motion measurements for his lumbar spine: extension to 30 degrees; bilateral lateral flexion to 20-30 degrees; and bilateral rotation to 30 degrees.  Pain and stiffness were noted at end of range.

At a December 2013 VA examination, the Veteran reported his low back problems began in the early 1990s, and he believed the disability was due to repetitive motions required as a mechanic for the United States Navy. He reported he experienced daily low back pain that was a 6 out of 10 in intensity.  He denied flare-ups, and reported that he used a cane for assistance with ambulation. 

Upon physical examination, range of motion measurements were as follows: forward flexion to 35 degrees; extension to 15 degrees, with pain at 15 degrees; bilateral lateral flexion to 20 degrees each, with pain at 20 degrees; bilateral rotation to 15 degrees, with pain at 15 degrees.  No additional functional loss was noted after repetitive use testing.  The examiner noted pain on movement, less movement than normal, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  Pain to palpation for joints and/or soft tissue of the thoracolumbar spine was noted.  Guarding and/or muscle spasm was observed which did result in abnormal spinal contour or abnormal gait. Abnormal spinal contour was noted.  Muscle strength testing showed to be normal.  No muscle atrophy was found.  The Veteran was shown to have IVDS, but did not have any incapacitating episodes over the prior 12 months as prescribed by a treating physician.  The Veteran was not shown to have ankylosis.   

At an August 2017 VA examination, the Veteran reported he injured his low back in 1993 from a slip and fall and was told he had minor fractures.  He reported he mainly worked as a mechanic.  He stated his pain has been consistent since the early 1990s, and that within the last few years the pain has worsened with radiating pain down his left leg with tingling and numbness.  He reported he had gained over 150 pounds since separation of active service.  He endorsed flare-ups that resulted in a limited ability to lift heavy objects.  He further reported his back disability limited his bending, twisting, and turning.  The Veteran again reported that he had to use a cane for assistance with locomotion.

Upon physical examination, range of motion measurements were as follows: forward flexion to 30 degrees; extension to 10 degrees; bilateral lateral flexion to 10 degrees each; bilateral lateral rotation to 10 degrees each.  Pain was noted upon on all excursions of motion and cased limitation of motion.  There was no evidence of pain with weight-bearing.  Moderate localized tenderness or pain on palpation was observed, which was consistent with the diagnosis.  Passive range of motion testing was not performed or was not medically appropriate.  After repetitive use testing, no additional functional loss was noted.  Pain, weakness, fatigability or incoordination was shown to significantly limit functional ability with repeated use over time, due to pain.  Range of motion testing measurements after repeated use over time showed the following: forward flexion to 25 degrees; extension to 5 degrees; bilateral lateral flexion and bilateral lateral rotation to 5 degrees each.  The examination was not conducted during a flare-up.  Guarding was observed, but did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, with no atrophy, and hypoactive deep tendon reflexes.  Straight leg raising testing was positive bilaterally, indicating radiculopathy.  The Veteran was shown to have IVDS, but did not have any incapacitating episodes over the prior 12 months.  The Veteran was not shown to have ankylosis.  The examiner determined the Veteran could only perform light physical and sedentary tasks due to his lumbar spine disability. 

The Board notes that despite the fact that the examiners did not provide opinions regarding additional functional impairment during a flare-up, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017). In this regard, the Board notes that the criterion for a higher rating for the thoracolumbar spine requires a finding of unfavorable ankylosis. Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating for the Veteran's lumbar spine disability is warranted. Therefore, the August 2017 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.

The Board finds that the Veteran is entitled to a 40 percent rating for his back disability for the entire period on appeal.  The Board acknowledges that the Veteran was noted to have 35 degrees of flexion in his spine at the time of his December 2013 VA examination.  However, with the other symptoms and pain the Veteran experienced, in addition to findings in the VA Medical Center treatment notes of record, the Board finds that the Veteran's disability picture has more accurately been contemplated by the criteria for a 40 percent rating for the entire period on appeal.  Therefore, the Board finds that a 40 percent rating for the Veteran's back disability is warranted for the entire period on appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017). 

The Board has considered assigning a higher rating for the entire period on appeal. However, there is no indication from the record that the Veteran has ankylosis of his thoracolumbar spine.  In fact, the December 2013 and August 2017 VA examiners have specifically stated there was no ankylosis.  Therefore, a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

The Board acknowledges that the Veteran experiences neurological impairment in his legs as a result of his back disability.  However, as noted above, the issue of entitlement to a higher rating for right lower extremity peripheral neuropathy is addressed in the remand below.  Additionally, there is no indication from the record that the Veteran experiences left lower extremity peripheral neuropathy that would be significant enough to warrant a separate compensable rating at this time.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran has experienced incapacitating episodes requiring medically prescribed bed rest at any time during the period on appeal.  Therefore, he is properly rated based on pain and limitation of motion at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability is denied.  

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.  

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to a rating of 40 percent, but not higher, for the entire period on appeal for a back disability is granted.  

Entitlement to a rating in excess of 20 percent for a right shoulder disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the Veteran's claim for entitlement to service connection for a bilateral foot disability, the Board finds an additional VA examination is needed. At an August 2017 VA examination, the VA examiner stated the Veteran did not have any current diagnosis related to a bilateral feet. The examiner explained that although the Veteran had bilateral foot pain, there was not enough evidence to endorse a diagnosis of a foot disability. Rather, the examiner noted that the symptoms reported by the Veteran were more consistent with peripheral neuropathy.  Further, the VA examiner noted the symptoms reported by the Veteran could not be adequately addressed in the VA examination provided.  In a separate August 2017 VA examination, the examiner noted that the Veteran did not have a skin disability, and noted that although the Veteran claimed plantar warts and tinea pedis, there was not enough medical evidence to endorse a diagnosis of such.  However, the Board notes the Veteran has been diagnosed with tinea pedis and plantar warts.  Thus, the Board finds the August 2017 bilateral foot VA examination is inadequate for adjudication purposes. 

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present foot disabilities.

With regard to the Veteran's claim for entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy, the Board finds that issue to be inextricably intertwined with the Veteran's claim for entitlement to service connection for a bilateral foot disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise, who has not previously examined the Veteran or provided a medical opinion in this appeal) to determine the nature and etiology of any currently present foot disabilities, to include tinea pedis, residuals of plantar wart removal, and peripheral neuropathy.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include altered gait and/or body mechanics resulting from such.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


